                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ADOLFO BAUTISTA HERRERA,

                  Plaintiff,

v.                                              Case No. 17-CV-00452

GRAND SPORTS ARENA, LLC, D/B/A                  Judge: Robert M. Dow, Jr.
CHICAGO MUSTANGS PRO, MASL
SOCCER, LLC D/B/A MAJOR ARENA                   Magistrate Judge: M. David Weisman
SOCCER LEAGUE AND/OR MASL
SOCCER PRO, XOCHITL MEZA, and
ARMANDO GAMBOA, individually,

                  Defendants.

                  PLAINTIFF’S MOTION TO AMEND JUDGMENT
                AND RENEWED MOTION FOR ENTRY OF JUDGMENT

       Plaintiff, Adolfo Bautista Herrera (“Bautista”), by and through his attorneys, Caffarelli &

Associates, Ltd., moves this Honorable Court pursuant to Fed. R. Civ. P. 68(a) to amend the final

judgment entered against Defendants Grand Sports Arena, LLC, d/b/a Chicago Mustangs Pro,

Xochitl Meza, individually, and Armando Gamboa, individually, to reflect an amended judgment

in the total amount of $101,372.50, pursuant to the Acceptance of Offer of Judgment filed on

March 9, 2018, D.E. 54 and judgment entered on December 18, 2018 (D.E. 68). Plaintiff also

renews his Motion for Entry of Judgment, D.E. 55. In support of his motion, Plaintiff states as

follows:

       1.      On March 5, 2018, Defendants Grand Sports Arena, LLC, d/b/a Chicago

Mustangs Pro (“GSA”), Xochitl Meza (“Meza”), individually, and Armando Gamboa

(“Gamboa”), individually, served Plaintiff with an Offer of Judgment pursuant to Rule 68 of the

Federal Rules of Civil Procedure, attached hereto as Exhibit A.

       2.      Pursuant to Rule 68(a), Plaintiff accepted the Offer of Judgment in writing and

filed the Acceptance of Offer of Judgment with the Court on March 9, 2018. (D.E. 54.)
       3.      On March 22, 2018, Plaintiff filed his Motion for Entry of Judgment pursuant to

Rule 68(a), in which he asked the Court to enter judgment in the amount of $37,600 jointly and

severally against Defendants GSA, Meza, and Gamboa. (D.E. 55.) Plaintiff sought leave to file

a fee petition, which the Court subsequently granted.

       4.      The Court never issued an order for Plaintiff’s Motion for Entry of Judgment

(D.E. 55).

       5.      On December 11, 2018, the Court granted Plaintiff’s fee petition and awarded

$63,372.50 in attorneys’ fees and $400 in costs. (D.E. 66.) The Memorandum Opinion and

Order states: “the Court shall enter final judgment in accordance with the accepted offer of

judgment [54; 54-1] … and this opinion no later than December 21, 2018 and close the case.”

(D.E. 66 at 12.)

       6.      On December 18, 2018, the Court entered final judgment in favor of Plaintiff and

against Defendants Grand Sports Arena, LLC, d/b/a Chicago Mustangs Pro, Xochitl Meza,

individually, and Armando Gamboa, individually reflecting the award of attorneys’ fees and

costs, but did not reflect the $37,600.00 awarded to Plaintiff via the accepted offer of judgment.

(D.E. 68, 54, 54-1.)

       7.      Rule 68(a) states “[i]f, within 14 days after being served, the opposing party

serves written notice accepting the offer, either party may then file the offer and notice of

acceptance, plus proof of service. The clerk must then enter judgment.” (Emphasis supplied.)

The use of “must” in Rule 68(a) reflects a mandatory, not discretionary obligation.

       WHEREFORE, Plaintiff, Adolfo Bautista Herrera, respectfully requests that this

Honorable Court amend the final judgment entered against Defendants Grand Sports Arena,

LLC, d/b/a Chicago Mustangs Pro, Xochitl Meza, individually, and Armando Gamboa,



                                                  2
individually, jointly and severally, on December 18, 2018 to include the $37,600 awarded to

Plaintiff pursuant to the accepted Offer of Judgment (D.E. 54, 54-1) along with $63,372.50 in

attorney’s fees and $400.00 in costs (D.E. 66, 68) for an amended judgment in the total amount

of $101,372.50.

 Dated: January 9, 2019                            Respectfully submitted,
                                                   ADOLFO BAUTISTA HERRERA
 Alejandro Caffarelli, #06239078
 Alexis D. Martin, #06309619
 Caffarelli & Associates Ltd.
 224 South Michigan Avenue, Suite 300              By: /s/ Alejandro Caffarelli
 Chicago, Illinois 60604                              One of Plaintiff’s attorneys
 Tel. (312) 763-6880




                                               3
                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that he caused a copy of the attached, Plaintiff’s
Motion to Amend Judgment and Renewed Motion for Entry of Judgment, to be served upon
the party below by electronically filing with the Clerk of the U.S. District Court of the Northern
District of Illinois on January 9, 2019.

Mario E. Utreras
UTRERAS LAW OFFICES, INC.
333 N. Michigan Ave., Suite 1815
Chicago, IL 60601

Christopher D. Shelmon
250 Main Street, Suite 590
Lafayette, IN 47901

Mark N. Senak
Senak Keegan Gleason Smith & Michaud, Ltd.
621 South Plymouth Court, First Floor
Chicago, IL 60605


                                                    /s/ Alejandro Caffarelli
                                                    Attorney for Plaintiff




                                                4
